Citation Nr: 1141458	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-26 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for migraine headaches.  

2.  Entitlement to service connection for migraine headaches.

3.  Whether new and material evidence has been received to reopen service connection for right elbow tendonitis.  

4.  Entitlement to service connection for right elbow tendonitis.

5.  Whether new and material evidence has been received to reopen service connection for arthritis.  

6.  Entitlement to service connection for arthritis.

7.  Whether new and material evidence has been received to reopen service connection for right ear hearing loss.  

8.  Whether new and material evidence has been received to reopen service connection for left ear hearing loss.  

9.  Entitlement to service connection for left ear hearing loss.

10.  Entitlement to service connection for trifasicular block, status-post dual chamber pacemaker.  

11.  Entitlement to service connection for hypertension.  

12.  Entitlement to service connection for sinusitis.  

13.  Entitlement to an increased disability rating, in excess of zero percent, for pruritis ani.

14.  Entitlement to service connection for a right arm disorder.

15.  Whether new and material evidence has been received to reopen service connection for an eye disorder (presbyopia, orthophoria, emmetropia), claimed as blurred vision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from March 1967 to January 1987.  

This appeal comes before the Board of Veterans' Appeals (Board) from January and April 2008 rating decisions of the RO in St. Petersburg, Florida.

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO in St. Petersburg in June 2011.  A transcript of the hearing is associated with the claims file.  The Judge held the record open for an additional 60 days so that the Veteran could submit additional evidence.  

On the record of the hearing, the Veteran withdrew an appealed claim for service connection for a right arm disorder, and an application to reopen service connection for an eye disorder (presbyopia, orthophoria, and emmetropia), claimed as blurred vision.  

The Board also notes that the Veteran appealed a denial of service connection for a right shoulder disorder; however, during the pendency of the appeal, service connection was granted for a right shoulder disorder.  As this was the complete benefit sought on appeal, the appeal is resolved.

The issue of service connection for hypertension, and the reopened issues of service connection for arthritis, headaches, and left ear hearing loss are addressed in the REMAND portion of the decision below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims herein decided has been accomplished.

2.  In an unappealed May 1987 rating decision, the RO denied service connection for right elbow tendonitis, bilateral hearing loss, migraine headaches, and arthritis. 

3.  The evidence associated with the claims file subsequent to the RO's May 1987 rating decision by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims for service connection for migraine headaches, left ear hearing loss, tendonitis of the right elbow, and arthritis; it is neither cumulative nor redundant of the evidence of record at the time of the last final denial of those claims, and it raises a reasonable possibility of substantiating each of those claims.  

4.  Although the evidence associated with the claims file subsequent to the RO's May 1987 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for right ear hearing loss, it is cumulative and redundant of the evidence of record at the time of the last final denial of the claim, and when considered by itself or in relation to the evidence previously of record, it does not raise a reasonable possibility of substantiating the claim.  

5.  The Veteran did not engage in combat with the enemy.  

6.  The Veteran was diagnosed with sinusitis in service, but does not currently, or within any period pertinent to the claim, have sinusitis.

7.  The Veteran was treated for tendonitis and epicondylitis of the right elbow in service, but does not have currently, or within any period pertinent to the claim, have a disability of the right elbow.

8.  The Veteran did not sustain a heart injury or disease in service.

9.  Symptoms of trifasicular block were not chronic in service. 

10.  Cardiovascular-renal disease was not manifest within a year of service separation.

11.  Symptoms of trifasicular block were not continuous after service separation.

12.  Trifasicular block, status-post dual-chamber pacemaker is not related to service.  

13.  For the entire period of this appeal, the Veteran's pruritis ani has been manifested by involvement of at least 5 percent, but less than 20 percent, of the entire body.

14.  On the record of the June 2011 Board hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the Substantive Appeal on the issue of entitlement to service connection for a right arm disorder.

15.  On the record of the June 2011 Board hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the Substantive Appeal on the issue of whether new and material evidence has been received to reopen service connection for an eye disorder (presbyopia, orthophoria, emmetropia), claimed as blurred vision.


CONCLUSIONS OF LAW

1.  The RO's May 1987 rating decision became final regarding the denial of service connection for right elbow tendonitis, bilateral hearing loss, migraine headaches, and arthritis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

2.  The criteria for reopening service connection for right elbow tendonitis have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for reopening service connection for migraine headaches have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  The criteria for reopening service connection for arthritis have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  The criteria for reopening service connection for left ear hearing loss have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.385 (2011).

6.  The criteria for reopening service connection for right ear hearing loss have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.385 (2011).

7.  The criteria for service connection for right elbow tendonitis have not been met.  38 U.S.C.A. §§ 337, 1101, 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

8.  The criteria for service connection for sinusitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

9.  Trifasicular block was not incurred in or aggravated by service; cardiovascular-renal disease is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

10.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 10 percent disability rating for pruritis ani have been met for the entire period; the criteria for an increased rating in excess of 10 percent have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.114 (Diagnostic Code 7337), 4.118 (Diagnostic Codes 7800-7806) (2008-2011).

11.  The criteria for the withdrawal of a Substantive Appeal have been met regarding the issue of entitlement to service connection for a right arm disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

12.  The criteria for the withdrawal of a Substantive Appeal have been met regarding the issue of whether new and material evidence has been received to reopen service connection for an eye disorder (presbyopia, orthophoria, emmetropia), claimed as blurred vision.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the CAVC provided specific requirements regarding notice applicable to applications to reopen.  As the Board is granting the applications to reopen service connection for arthritis, left ear hearing loss, right elbow tendonitis, and migraine headaches, the applications are substantiated, and there are no further VCAA duties until those claims are adjudicated.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a June 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for an increased rating for pruritis ani and what information and evidence is needed to substantiate the claims for service connection for sinusitis and trifasicular block.  That letter also provided notice regarding what information and evidence is needed to substantiate the underlying claims for service connection for the previously denied bilateral hearing loss, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claims.  

In a January 2008 letter, the RO provided additional notice to the Veteran regarding what information and evidence is needed to substantiate the claim for service connection for sinusitis and provided notice to the Veteran regarding what information and evidence is needed to substantiate the the underlying claim for service connection for the previously denied right elbow tendonitis, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The RO also provided additional information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim for pruritis ani, in compliance with a decision of the CAVC that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As referenced above, in Kent v. Nicholson, (cited above), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

The June 2007 letter informed the Veteran of the date and bases of the previous denial of his claim for service connection for right ear hearing loss.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claims, as set out above.  Therefore, regarding the application to reopen service connection for right ear hearing loss, the June 2007 letter provided the notice required by the Kent decision.

The Board also finds that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, identified post-service VA and private treatment records, and the Veteran's statements and personal hearing testimony.

In addition, the Veteran was afforded VA examinations to evaluate his pruritis ani (January 2008), and to determine the nature and etiology of any current heart disorder (January 2008), hearing loss (January 2008), sinusitis (April 2009), and right elbow tendonitis (April 2009).  With certain exceptions regarding the claim for service connection for left ear hearing loss, which are addressed in the Remand below, these examinations were adequate because each was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, the resulting diagnoses, opinions, and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The Board acknowledges that opinions were not provided regarding the etiology of sinusitis and right elbow tendonitis; however, this is appropriate as the examiners determined that there was no current diagnosis regarding either claim, therefore, a nexus opinion is not necessary.  

Service Connection Law And Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and cardiovascular renal disease or organic disease of the nervous system is/are manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. 155.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Applications To Reopen

The RO initially denied claims for service connection for migraine headaches, hearing loss, tendonitis of the right elbow, and arthritis in a May 1987 rating decision.  The basis for denial in each case was that the claimed disorders were not shown by the evidence of record (i.e., no current disability).  At the time of the May 1987 decision, the medical evidence of record consisted of service treatment records and a VA examination dated in March 1987.  The service treatment records showed that the Veteran was treated for right elbow tendonitis in April 1985 at the Cecil Field Branch Clinic.  In May 1985, the Veteran was seen at the Cecil Field Branch Clinic and treated for a sharp pain in the right elbow whenever he would lift his hand.  The diagnosis was epicondylitis.  The Veteran was also treated on numerous occasions for headaches and was diagnosed with headaches; however, these were typically described as tension headaches or simply headaches.  There is no reference to migraine headaches in the service treatment records.  

Examination in November 1970 revealed normal findings for ears and auditory acuity based on the following audiometric results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
20
30
LEFT
20
0
0
25
0

Examination in October 1976 revealed normal findings for ears and auditory acuity based on the following audiometric results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
15
LEFT
5
10
5
5
5

Examination in May 1983 revealed normal findings for ears and auditory acuity based on the following audiometric results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
20
LEFT
20
10
5
10
10

Audiological examination in July 1984 revealed the following audiometric results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-
0
5
10
10
LEFT
-
5
5
10
10

Examination in November 1985 revealed normal findings for ears and auditory acuity based on the following audiometric results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
5
LEFT
5
5
5
10
5

Examination at service separation in November 1986 revealed normal findings for ears and auditory acuity based on the following audiometric results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
20
20
LEFT
20
15
10
20
10

In each case, such readings do not meet the definition of a "disability" based on hearing loss under 38 C.F.R. § 3.385.

When examined for service separation in November 1986, all other systems were normal, including head and upper and lower extremities.  The report of medical history completed by the Veteran in May 1983 revealed no history of frequent or severe headaches, arthritis rheumatism, bursitis, bone, joint, or other deformity, painful or trick shoulder or elbow, trick or locked knee; however, in November 1985 and November 1986, the Veteran reported a history of frequent or severe headaches, arthritis, rheumatism, or bursitis, painful or trick shoulder or elbow.  

The evidence of record in May 1987 also included the results of a March 1987 VA examination.  Regarding hearing loss, the following pure tone averages were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
-
5
LEFT
15
5
0
-
10

The pure tone average for the right ear was 7; the pure tone average for the left ear was 7; speech recognition for the right ear was 94 percent; and speech recognition for the left ear was 96 percent.  

The evidence of record in May 1987 also included reports showing treatment for right ear pain in September 1974, with a diagnosis of otitis externa.  The examiner flushed the ear and a large amount of wax and dead skin were removed.  Three days later, the Veteran reported that his ears no longer bothered him, and the examiner noted that the otitis externa had resolved.  The Veteran was also treated in October 1984 for a bilateral ear blockage.  The claim was denied based on no current hearing loss disability for VA purposes.  

There were no findings regarding right elbow tendonitis in the March 1987 examination.  Findings regarding headaches were normal, and that claim was denied based on no current disability.  The March 1987 examination included a diagnosis of rheumatoid diathesis; however, as X-ray results were all normal, the claim was denied based on no current disability.  

As the Veteran did not initiate an appeal of the May 1987 decision (see 38 C.F.R. § 20.200 (2011)), it is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011); however, VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the CAVC held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern similar to these, where a prior denial was based on lack of current disability and nexus, the CAVC found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

In addition, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  Here, the next evidence pertinent to these matters was received in conjunction with the current application to reopen, thus falling outside the appeal period.

The Veteran applied to have the previously denied claim reopened in June 2007 and January 2008.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the May 1987 rating decision includes private treatment records, VA treatment records, records from the Branch Clinic at the Jacksonville Naval Hospital, as well as additional written assertions from the Veteran and his representative and testimony from the Veteran.

Among the additional evidence are medical nexus opinions from the Veteran's private physician regarding headaches, tendonitis of the right elbow, and arthritis.  The evidence also includes VA examinations regarding headaches, and tendonitis of the right elbow.  While the evidence as to current disability and nexus is in conflict, this is a matter to be addressed upon reopening.  The nexus opinions from the Veteran's private physician relate to the unestablished facts of current disability regarding headaches, tendonitis of the right elbow, and arthritis, and nexus to service regarding those claims.  This evidence is neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims, and it raises a reasonable possibility of substantiating the claims.  Accordingly, new and material evidence has been received to reopen the claims seeking service connection for right elbow tendonitis, arthritis, and migraine headaches.  

Turning to the claim for bilateral hearing loss, the evidence received since May 1987 includes a VA examination in January 2008.  In that examination, the following pure tone averages were recorded: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
20
15
LEFT
5
10
10
20
25

The pure tone average for the right ear was 11; the pure tone average for the left ear was 16; speech recognition for the right ear was 96 percent; and speech recognition for the left ear was 72 percent.  

Thus, regarding the right ear, as the auditory threshold for the right ear is not 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; none of the auditory thresholds for the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; and, as speech recognition scores using the Maryland CNC Test are greater than 94 percent, a hearing loss disability according to 38 C.F.R. § 3.385 is not shown.  Therefore, the recent evidence does not raise a reasonable possibility of substantiating the claim, and the claim for service connection for right ear hearing loss is not reopened.  

As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim for service connection for right ear hearing loss, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Regarding the left ear, in light of the speech recognition score of 72 percent, a hearing loss disability of the left ear is demonstrated.  As this addresses the stated basis of the denial in May 1987, it relates to an unestablished fact necessary to substantiate the claim.  It is neither cumulative nor redundant of evidence previously of record and it raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been received and the claim for service connection for left ear hearing loss is reopened.  

Service Connection for Sinusitis

The Veteran is seeking service connection for sinusitis.  He is also seeking service connection for headaches, and that issue is addressed in the Board's remand below.  The RO adjudicated these as separate issues; however, upon review of the evidence, in particular the results of an April 2009 examination, it appears that the Veteran's principal sinusitis-related complaint is headaches.  

After review of all of the evidence, the Board finds that the Veteran was diagnosed with sinusitis in service.  Service treatment records reveal that the Veteran was treated for pain in the frontal sinuses in May 1972.  The diagnosis was a cold and sore throat.  The Veteran was again treated for similar symptoms in March 1975 and was diagnosed with sinusitis.  In December 1976, he was treated for sinus problems and was diagnosed with an upper respiratory infection.  He was also treated for sinus headaches in March 1977.  

Despite treatment on several occasions in service, the Board finds that the Veteran does not currently, or during any period pertinent to this claim, have sinusitis.  When examined for service separation in November 1986, clinical findings were normal for the head and sinuses.  This is affirmative evidence that there was no sinusitis apparent to the examiner at service separation.  

The Veteran filed a claim for service connection in February 1987 but did not mention sinusitis in the claim; however, he did note periodic headaches - migraine type, which, as noted before, is his primary complaint in regard to his claim of sinusitis.  Nevertheless, when examined in March 1987, the sinuses and head were found to be clinically normal.  The next evidence of sinusitis as a diagnosis does not appear until a January 1997 treatment report from the Jacksonville Naval Hospital.  

Pertinent to the period of the claim, on VA examination in April 2009, the Veteran reported that he has always had sinus problems, manifested by headaches; however, he denied sinus infections and he denied allergic rhinitis.  He reported that sinus headaches became bad while he was stationed in Japan.  The examiner noted no breathing difficulty or speech impairment.  There was no evidence of nasal obstruction, no nasal polyps, no septal deviation, no permanent hypertrophy of turbinates from bacterial rhinitis, no rhinoscleroma, no tissue loss, scarring, or deformity of the nose, and no evidence of Wegener's granulomatosis or granulomatous infection.  The examiner concluded that there was no objective clinical evidence of chronic sinusitis.  

The Veteran's private physician, G.A.H., in July 2011, completed a single-page pre-printed form on which he noted that the Veteran has chronic sinusitis due to exposure to fumes, dust, and the environment that he encountered while repairing jet engines in the navy for 20 years.  

Thus, there is a conflict in the evidence regarding a current diagnosis of sinusitis.  It is the Board's responsibility to evaluate the evidence and to assign each report or opinion its due probative weight.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In reviewing the evidence, the Board is free to favor one medical opinion over another if the Board provides an adequate statement of reasons or bases.  Id.; see also 38 U.S.C. § 7104(d)(1).

Here, the Board finds that the April 2009 opinion is better reasoned and better grounded in clinical findings than that of G.A.H.  The VA examiner conducted an examination of the Veteran in addition to reviewing the service and post-service treatment records.  While G.A.H. noted that he reviewed post-service records, he did not discuss those records, and he did not indicate any concurrent examination of the Veteran.  Without some discussion of the basis for his diagnosis and the reasons for his opinion, the Board assigns it no probative weight in comparison with the April 2009 VA findings.  In essence, the April 2009 findings are consistent with the normal clinical findings at service separation, the normal clinical findings in March 1987, and with the long period after March 1987 without treatment or diagnosis.  The diagnosis of G.A.H. is inconsistent with this evidence, and he did not explain or acknowledge these inconsistencies.  

While the Veteran is competent to report his symptoms, those symptoms appear to be limited to headaches.  The Board accepts the Veteran's competent report of frequent headaches; however, the Veteran is not competent to relate his headaches to a particular pathology such as sinusitis.  His opinion also suffers from the same inconsistency with the clinical record as that of G.A.H.  The April 2009 examiner recorded the Veteran's assertions regarding his symptoms and appears to have given them due weight in her conclusion that the Veteran does not currently have sinusitis.  In essence, there is no dispute as to the presence of headaches.  The question to be resolved is whether they are due to sinusitis.  Here, while there is evidence of sinusitis in service, and at least once after service, the evidence given the greatest probative weight by the Board indicates that the Veteran does not have sinusitis and has not had it during any period pertinent to this claim.  

The Board recognizes that the CAVC has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007); however, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  

Here, while there is evidence of a diagnosis of sinusitis in service, and after service in 1997, the evidence given the most probative weight by the Board shows that he does not currently have sinusitis, nor has he had sinusitis during any period pertinent to the claim.  Therefore, service connection for sinusitis is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


Service Connection for Trifasicular Block 

After review of all of the evidence, the Board finds that the Veteran did not sustain a heart injury or heart disease in service.  Service treatment records reveal that the Veteran was treated for dizziness or light-headedness on several occasions.  These reports were attributed to vertigo or perceived vertigo.  X-rays of the chest were normal in July 1968.  A November 1986 EKG showed sinus bradycardia and mild nonspecific intraventricular conduction delay.  On the November 1986 service separation examination, it was noted that the Veteran had been hospitalized in 1985 to rule out cardiac chest pain, and that studies and treadmill test results were normal.  

The Board finds that symptoms of trifasicular block, status-post dual chamber pacemaker were not chronic in service.  When examined at service separation, the Veteran's heart was found to be clinically normal.  As noted above, treatment was noted on the report; however, there was no disorder noted by the examiner at service separation, and indeed, the findings were clinically normal.  This is affirmative evidence that there were no significant symptoms of heart abnormality apparent to the examiner.  The Veteran reported no history of pain or pressure in the chest, and no history of heart trouble, although he had previously reported (in November 1985) that he did have a history of pain or pressure in the chest.  Nevertheless, the service records clearly show reports of chest pain, which were evaluated with no resulting pathology found.

The Board finds that symptoms of trifasicular block, status-post dual chamber pacemaker have not been continuous since service separation.  The Veteran filed a claim for service connection in February 1987.  In particular, he noted chest pains.  When examined in March 1987, cardiovascular results were normal.  It is not until an EKG was conducted in January 2001 that evidence of significant irregularity was found.  That report showed a normal sinus rhythm with left axis deviation and non specific intraventricular conduction defect.  This was confirmed by EKG in March 2001.  An exercise stress test in October 2002 revealed good exercise tolerance with a hypertensive blood pressure response and hyperkinetic wall motion segments at maximal exercise.  Medication to treat hypertension was initiated at that time.  

The Veteran was admitted to the hospital in February 2007 due to a syncopal event in the setting of trifasicular block and underwent implantation of a pacemaker.  He was also diagnosed with hypertension and started on medication.  In March 2007, it was noted that he was doing well and had not had any recurrence of syncope.  A May 2007 letter from the Veteran's orthopedist reveals that the Veteran had been his patient for several years and had a history of hypertension and pacemaker insertion in February 2007.  

Thus there is a substantial lag following the March 1987 evaluation and subsequent treatment.  Moreover, the first significant EKG finding was more than 10 years later.  Actual diagnosis of the trifasicular block was approximately 20 years after service separation.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here there appears to be a significant difference in symptoms noted contemporaneous with service, and those associated with the current trifasicular block.  While the Veteran apparently believed there was a problem with his heart as early as 1987, at that time he simply described chest pain and referred to his treatment in service.  The Veteran's perception of heart problems was not supported by the clinical evidence at that time.  The primary symptom of the current trifasicular block was a cardiac arrhythmia discovered many years later.  Thus, the symptoms reported in service are not the same as those found after service.  While the Board acknowledges that a nonspecific intraventricular conduction delay was noted in service and in the EKGs in January 2001 and March 2001, this was found by the January 2008 VA examiner to be not associated with progression to high grade atrioventricular block.  

Turning to the January 2008 examination report, the Board finds in view of the January 2008 examiner's opinion and findings that the Veteran's current trifasicular block, status-post dual chamber pacemaker is not related to service.  The January 2008 examiner acknowledged the Veteran's account of syncopal episodes once a year.  The most recent episode resulted in the implantation of a pacemaker.  The examiner diagnosed status-post dual-chamber pacemaker secondary to symptomatic trifasicular block, hypertension, and left ventricular hypertrophy secondary to hypertension.  The examiner opined that it is less likely that the current status-post dual-chamber pacemaker insertion secondary to symptomatic trifasicular block is related to the condition noted in service (EKG with bradycardia and mild non specific intraventricular conduction delay).  His rationale was that one of the four main causes of the left axis deviation first noted in January 2001 is left anterior fasicular block.  This is associated with left ventricular hypertrophy.  Left anterior fasicular block in combination with other blocks led to the pacemaker insertion here.  This block was not present in the military.  The examiner noted that the Veteran only had mild non-specific intraventricular conduction delay in the military which is not associated with progression to high grade atrioventricular block.  The examiner opined that the Veteran's conduction disease is related to age-related degeneration of his conduction system and not to any service-related condition.  

The examiner continued that the Veteran was also noted to have right bundle branch block in 2007, and this - in combination with other blocks - led to his pacemaker insertion.  According to the examiner, right bundle branch block results in no clinically significant acute hemodynamic consequences and has a benign course over the long term.  In rare cases, a progression to complete heart block and sudden death is a concern, particularly if the right bundle branch block pattern is accompanied by additional evidence of substantial injury to the His-Purkinje system (e.g., left anterior hemiblock, first-degree AV block).  This Veteran was noted to have this combination and it was this combination that led to the pacemaker insertion.  According to the examiner, this condition was not present on the EKG in the military.  

The Veteran's private physician who treated him in February 2007 during his hospitalization for syncope submitted an undated letter received in June 2008, in which he noted that he did not know whether the Veteran's conduction disease was related to service.  In essence, there is no medical opinion that purports to relate the current status-post trifasicular block to service.  The Veteran believes that it is related to symptoms in service; however, as noted above, his symptoms reported in service and in his post-service initial claim are different than those that have been associated with the trifasicular block.  While the Veteran is competent to report his symptoms he is not competent to relate his cardiac symptoms to a particular pathology such as trifasicular block.  The VA examiner has specifically addressed the symptoms and clinical findings which existed in service and currently, such as non specific intraventricular conduction delay, as well as those that had post-service origin, such as left axis deviation.  The Veteran has not attempted to account for these distinctions in his opinion.  For these reasons, the Board attaches greater probative weight to the opinion of the January 2008 VA examiner.  

The Board accordingly finds that service connection for trifasicular block, status-post dual chamber pacemaker is not in order.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Service Connection for Right Elbow Tendonitis

After review of all of the evidence, the Board finds that the Veteran sustained tendonitis of the right elbow in service.  Service treatment records reveal that the Veteran was treated for right elbow tendonitis in April 1985 at the Cecil Field Branch Clinic.  In May 1985, the Veteran was seen at the Cecil Field Branch Clinic and treated for a sharp pain in the right elbow whenever he would lift his hand.  The diagnosis was epicondylitis; however, the report of examination at service separation shows normal clinical findings for the upper extremities.  This is affirmative evidence that there was no abnormality of the right elbow that could be detected by the examiner.  Thus, to the extent of symptoms in service, they were not present at service separation, and they were not reported to or found by the examiner.  Moreover, the Veteran completed a report of medical history at service separation, on which he specifically noted shoulder problems, but did not note any right elbow problems.  

The Veteran filed a claim for service connection in February 1987.  He did not mention tendonitis of the right elbow at that time.  He was provided a VA examination in March 1987, but did not report a right elbow problem.  A special orthopedic examination was conducted; however, there were no pertinent findings or diagnosis regarding the right elbow.  The RO adjudicated the issue of service connection for right elbow tendonitis in May 1987 based on the findings in service, but denied the claim based on no current disability at that time.  

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he availed himself of that procedure in other instances where he believed himself entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting, than for certain symptomatology to be selectively omitted.  Thus, the Veteran's inaction regarding a claim for right elbow tendonitis, when viewed in the context of his action regarding other claims, may reasonably be interpreted as indicative of the lack of symptomatology at that time.  

Finally, the Board finds that there is no current right elbow tendonitis.  The report of VA examination in April 2009 reveals that the Veteran reported that his right elbow feels like there is a pulled muscle.  On examination, there was no deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of motion, episodes of dislocation or subluxation, locking, effusions, inflammation, or other symptoms.  The joint was normal to inspection and palpation.  There was no objective evidence of pain with motion or repetitive motion.  Passive range of motion was unchanged from active range of motion.  The elbow was found to be normal, and there was no diagnosis.  

The Board acknowledges the opinion of the Veteran's private orthopedist, G.A.H, in July 2011 that the Veteran's tendonitis of the right elbow was most likely caused by arthritis.  He then continued that the Veteran has a history of tendonitis and pain in the right elbow as a result of working on engines as a mechanic for 20 years in the Navy, and in his opinion, arthritis has aided in increased inflammation.  G.A.H. noted that he had reviewed treatment records since separation from the military.  

Thus, there is an apparent conflict in the evidence regarding a current diagnosis.  It is the Board's responsibility to evaluate the evidence and to assign each report or opinion its due probative weight.  Owens, 7 Vet. App. at 433.  In reviewing the evidence, the Board is free to favor one medical opinion over another if the Board provides an adequate statement of reasons or bases.  Id.; see also 38 U.S.C. § 7104(d)(1).

Here, the Board finds that the April 2009 opinion is better reasoned and better grounded in clinical findings than that of G.A.H.  The VA examiner conducted an examination of the Veteran in addition to reviewing the service and post-service records.  While G.A.H. noted that he reviewed post-service records, he did not discuss those records, and he did not indicate any concurrent examination of the Veteran.  Without some discussion of the basis for his diagnosis and the reasons for his opinion, the Board assigns it no probative weight in comparison with the April 2009 VA findings.  In essence, the April 2009 findings are consistent with the normal findings at service separation, the normal findings in March 1987, and with the long period after March 1987 without treatment or diagnosis.  The diagnosis of G.A.H. is inconsistent with this evidence, and he did not explain or acknowledge these inconsistencies.  

While the Veteran is competent to report his symptoms, and the Board accepts the Veteran's competent report of pain in his elbow, the Veteran is not competent to relate his pain to a particular pathology.  His opinion also suffers from the same inconsistency with the clinical record as that of G.A.H.  The April 2009 examiner recorded the Veteran's assertions regarding his symptoms and appears to have given them due weight in her conclusion that the Veteran does not currently have right elbow tendonitis.  The question to be resolved is whether the episodes of elbow pain reported by the Veteran are due to tendonitis or some other clinically recognized pathology.  Here, while there is evidence of tendonitis in service, the evidence given the greatest probative weight by the Board indicates that the Veteran does not have tendonitis or other right elbow disorder, and has not had such disorder during any period pertinent to this claim.  

The Board recognizes that the CAVC has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, 21 Vet. App. 319; however, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.  

Here, while there is evidence of a diagnosis of tendonitis in service the evidence given the most probative weight by the Board shows that the Veteran does not currently have tendonitis or any disorder of the right elbow.  Therefore, service connection for right elbow tendonitis is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Increased Rating - Pruritis Ani

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the claimant's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

In the May 1987 rating decision, the RO granted service connection and assigned an initial rating of zero percent for pruritis ani, pursuant to Diagnostic Code 7899-7817 (dermatitis, exfoliativa), effective February 1, 1987.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Under the Version of Diagnostic Code 7817 in effect at that time, Diagnostic Code 7817 was rated as eczema under Diagnostic Code 7806.  When the schedule for rating disabilities of the skin was amended in 2002, a separate schedule was added for dermatitis, exfoliativa, rather than the redirect to the code for eczema.  This schedule was apparently deemed inappropriate to the Veteran's symptomatology; and, in the January 2008 decision on appeal, the diagnostic code was changed to 38 C.F.R. § 4.114, Diagnostic Code 7337 (pruritis ani), which simply directs to rate for the underlying condition.  The actual code applied by the RO in the January 2008 decision was 38 C.F.R. § 4.118, Diagnostic Code 7806 (dermatitis or eczema).  

The Board notes that the criteria used to evaluate disabilities involving the skin were revised during this appeal, effective October 23, 2008.  In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the Veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change; and the prior regulation should be applied to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010).

Under both versions of the rating schedule, Diagnostic Code 7806 provides that a 60 percent rating is available where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; were there has been a requirement of constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period; a 30 percent rating is available where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; there has been a requirement of systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period; a 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; there has been a requirement of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period; a zero percent rating is applied where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy has been required during the past 12-month period.  

Thus, in order to warrant the next higher 10 percent rating, the evidence would have to show that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; there has been a requirement of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  

At the hearing, the Veteran testified that the total body coverage was between five and ten percent.  The affected areas are around the beltline and groin.  He also testified that his only treatment was topical hydrocortisone ointment.  He testified that the primary symptoms are itchiness and redness.  

The report of VA examination in January 2008 reveals that the condition affects the Veteran's genitals, perineum, and waistline, as well as his legs.  The condition is intermittent, but has been constant over the prior 12 months.  The condition causes itching.  There are no systemic symptoms, and treatment consists of hydrocortisone cream applied topically.  At the time of the examination, the Veteran reported that only involved areas were at the waist line.  The examiner noted a few areas of reddened and lichenified skin at the waist line.  The Veteran declined any further examination.  The examiner found that the affected percentage of exposed skin was zero percent; and the affected area of total body surface was less than 5 percent.  

The Board acknowledges a form submitted by the Veteran's private orthopedist, G.A.H, which reports that the Veteran's active duty medical records indicate coverage between 5 percent and 20 percent; however, the affected area during service is not pertinent to the period under consideration in this appeal.  

Thus there is a conflict in the percentage of affected skin reported by the Veteran at the hearing, and that noted by the January 2008 VA examiner.  It is the Board's responsibility to evaluate the evidence and to assign each report or opinion its due probative weight.  Owens, 7 Vet. App. at 433.  In reviewing the evidence, the Board is free to favor one opinion over another if the Board provides an adequate statement of reasons or bases.  Id.; see also 38 U.S.C. § 7104(d)(1).

The Veteran is competent to report the percentage of affected skin due to pruritis ani.  At the time of the examination, the Veteran reported that the only affected area was at his belt line; however, at the time of the hearing, he reported coverage in the beltline and groin areas.  Thus, the difference in estimates is consistent with the record, and with the reported fluctuating nature of the disease.  In this case, the competent and credible evidence for and against an increase to a 10 percent disability rating is in approximate balance.  The benefit of the doubt is accordingly given to the Veteran.  The Board has considered whether a staged rating is appropriate in light of the different measurements during the period on appeal; however, this difference does not appear to represent a true change in the level of disability, but is due to the regularly fluctuating nature of the disease.  As such, a staged rating is not appropriate.  

The Board has considered whether a higher rating is warranted under Diagnostic Code 7806; however, as those criteria are progressive, and as there is essentially no evidence, including the Veteran's assertions, of coverage of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, and as there is no evidence or assertion of a requirement of systemic therapy such as corticosteroids or other immunosuppressive drugs, it cannot be said that the criteria for any higher rating are more nearly approximated than those for the 10 percent rating.  

In accordance with Diagnostic Code 7806, the Board has also considered the diagnostic codes pertinent to scars.  Both versions of Diagnostic Code 7800 pertinent to this claim require involvement of the head, face, or neck, which is not at issue here.  Both versions of Diagnostic Code 7801 require involvement of deep scars, which is not the case here.  Although the prior version of Diagnostic Code 7802 allows for separate ratings for widely separated areas, all versions of that code require involvement of an area or areas of 144 square inches (1 sq ft.) (929 sq. cm.), which is not the case here.  Moreover, 10 percent is the maximum rating under that code, and such has already been granted.  

The current version of the rating schedule does not include Diagnostic Code 7803.  The prior version of Diagnostic Code 7803 applies to scars that are unstable (frequent loss of covering of skin over the scar), which is not the case here.  The Veteran testified that his skin did not peel.  

Under the former version of Diagnostic Code 7804, in effect prior to October 23, 2008, for a compensable rating under Diagnostic Code 7804, a scar must be painful on examination.  This at least implies an objective standard.  A 10 percent rating is the only compensable rating under that version of the rating schedule.  The current version of Diagnostic Code 7804 applies to scars that are unstable or painful.  There is no stated requirement of demonstrating pain on examination.  Where there are five or more scars that are unstable or painful, a 30 percent rating is warranted.  Where there are three or four scars that are unstable or painful, a 20 percent rating is warranted.  In the case, the Veteran does not assert that his pruritis ani causes pain.  He has testified that the condition causes itchiness and redness.  Thus, a compensable rating under either version of Diagnostic Code 7804 is not warranted.  

Under former Diagnostic Code 7805, scars are to be rated in accordance with limitation of function of the part affected.  The current version of Diagnostic Code 7805 simply directs to evaluate any disabling effects not considered in a rating under Diagnostic Code 7800-7804 under an appropriate diagnostic code.  In this case, the Veteran has not reported any limitation of function or other functional impairment, and the January 2008 examiner noted that the condition essentially causes him to scratch at embarrassing times, and to stop activities to apply creams; however, the examiner reported that there is no functional impairment caused by the condition.  

In sum, for the reasons set out above, the Board finds that, resolving all reasonable doubt in the Veteran's favor, the evidence supports the assignment of a 10 percent disability rating for pruritis ani for the entire period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected pruritis ani.  The criteria specifically provide for ratings based on the presence of symptomatic lesions covering 5 to 20 percent of the entire body.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


Withdrawn Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

On the record of the June 2011 Board hearing, prior to the promulgation of a Board decision in either appeal, the Veteran indicated that he wished to withdraw the issue of service connection for a right arm disorder, and the application to reopen service connection for an eye disorder (presbyopia, orthophoria, emmetropia), claimed as blurred vision.

As the Veteran has withdrawn his appeal regarding the above listed issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of service connection for a right arm disorder, and the application to reopen service connection for an eye disorder (presbyopia, orthophoria, emmetropia), claimed as blurred vision, and each is dismissed.


ORDER

Reopening of service connection for migraine headaches is granted.

Reopening of service connection for right elbow tendonitis is granted.

Reopening of service connection for arthritis is granted.

Reopening of service connection for left ear hearing loss is granted.

Reopening of service connection for right ear hearing loss is denied.

Service connection for sinusitis is denied.

Service connection for a trifasicular block, status-post dual-chamber pacemaker is denied.

Service connection for right elbow tendonitis is denied.

An increased 10 percent disability rating, but not higher, for pruritis ani is granted. 

The appeal of entitlement to service connection for a right arm disorder is dismissed.

The appeal of whether new and material evidence has been received to reopen service connection for an eye disorder (presbyopia, orthophoria, emmetropia), claimed as blurred vision, is dismissed.


REMAND

A remand is required regarding the claims for service connection for headaches, arthritis, left ear hearing loss, and hypertension to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service Connection for Hypertension

The Veteran maintains that he incurred hypertension as a result of working as a mechanic on Naval vessels.  With respect to current disability, it is uncontroverted that the Veteran has been diagnosed with hypertension.  Concerning the question of in-service disease or injury, the Veteran was not diagnosed with hypertension in service, although he did work as a mechanic on Naval vessels.  Blood pressure readings taken during his service career include the following:  

Date
Systolic/
Diastolic
Date
Systolic/
Diastolic
Sep 67
118/
80
Nov 83
110/
80
Oct 68
106/
68
Nov 83
108/
66
Jan 72
120/
82
Mar 84
108/
60
Aug 72
122/
78
Mar 84
112/
70
Jul 73
106/
72
Jun 84
100/
68
Nov 73
118/
80
Jun 84
110/
60
Mar 76
128/
96
Jul 84
116/
74
Apr 76
130/
76
Jul 84
120/
80
Apr 76
104/
78
Jul 84
100/
60
Apr 76
122/
80
Aug 84
108/
66
Apr 76
130/
90
Oct 84
104/
70
Apr 76
120/
82
Oct 84
106/
70
Mar 77
110/
82
Oct 84
108/
68
Jul 77
122/
70
Nov 84
110/
72
Apr 78
120/
72
Nov 84
118/
70
Jul 78
110/
78
Nov 84
106/
74
Feb 79
114/
72
Nov 84
112/
70
Dec 80
124/
80
Feb 85
106/
70
Apr 81
120/
78
Apr 85
102/
68
Apr 81
120/
82
Aug 85
124/
90
Apr 81
132/
82
Dec 85
118/
84
May 81
130/
86
Mar 86
122/
78
Jun 81
124/
78
Aug 86
134/
84
Apr 82
122/
80
Oct 86
116/
70
Aug 82
110/
64
Nov 86
122/
80
Aug 83
104/
60
Dec 86
118/
78
Oct 83
116/
80




In October 1968, the Veteran was suspected of orthostatic hypotension after reporting dizziness.  His BP at the time was 106/68.

While the in-service readings do not reveal hypertension as defined under 38 C.F.R. § 4.104, Diagnostic Code 7101, the Veteran's private orthopedist, G.A.H. has provided an opinion that hypertension is most likely a result of working as a mechanic for 20 years in the U.S. Navy, due to environment aboard the U.S. Navy ships.  He provided no explanation of this opinion in terms of the service records.  

As there is of record an opinion that nominally relates hypertension to the Veteran's acknowledged service as a mechanic, a medical opinion with a rationale is necessary to decide the claim.

Service Connection for Headaches

The Veteran maintains that he incurred migraine headaches in service and has them currently.  The Veteran was treated on numerous occasions for headaches in service; however, these were typically described as tension headaches or simply headaches.  There is no reference to migraine headaches in the service treatment records. 

On VA examination in April 2009, the examiner noted that available medical records document tension headaches in service.  She noted that the Veteran described three types of headaches, with some migraine features, some sinus headache features, and referred pain from cervicalgia.  She noted that, although the Veteran attributes headaches to sinus pressure, which can often be indicative of migraines, there are no rhinogenic symptoms in this case.  There is also no photophobia, phonophobia, nausea or vomiting.  He does have throbbing, moderate intensity and chronic frequency headaches that have not been evaluated by a specialist.  The examiner reported that she could not provide an opinion regarding whether the current headaches were related to service without resorting to speculation; however, she noted that there is no objective evidence of a nexus between his tension headaches during active duty and his current headaches.

The Veteran's private physician, G.A.H., in July 2011 completed a single-page pre-printed form on which he noted that migraines headaches are due to cervical spine radiculopathy.  The Veteran has migraine headaches due to C-6-7 cervical spine radiculopathy and this condition is most likely due to working as a mechanic for 20 years in the navy.

The Board also finds that the April 2009 examiner's opinion is inadequate as it relates to headaches.  First, she noted that there is no objective evidence of a nexus between his tension headaches during active duty and his current headaches; however, she appears to have ignored the Veteran's assertion that he has experienced continuous symptoms of headaches since service separation.  The Veteran is competent to report his symptoms.  Therefore, there is competent evidence of symptoms in service, current symptoms, and a nexus between the two.  This evidence should be addressed by the examiner.  

In addition, the examiner reported that she could not provide an opinion without resort to speculation.  Where VA has a duty to obtain a medical opinion, the failure of a particular examiner to provide such opinion does not absolve VA of its duty.  Before the Board can rely on the April 2009 examiner's conclusion that an etiology opinion is not possible, the examiner must adequately explain the basis for such a conclusion, or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.

Furthermore, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Finally, VA must ensure that any medical opinion, including one that states no conclusion can be reached is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves, supra.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  See Jones (cited above).  

Here, the examiner's basis for not being able to answer the question is unclear.  Therefore clarification, at a minimum, is necessary.  Should the examiner still conclude that the question cannot be answered, further reasoning is required.  

Regarding the opinion of G.A.H., as he related headaches to cervical spine radiculopathy, which is not a service-connected disorder, the opinion is of questionable relevance to the claim; however, as will next be discussed, the claim for service connection for arthritis could encompass a cervical spine disorder, and to that extent, this claim is inextricably intertwined with the arthritis claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).


Service Connection for Arthritis

In August 1978, the Veteran complained of pain in the right hip since the day before.  The examiner noted symptoms of arthritis, but diagnosed a possible strain of the iliac crest muscles.  In August 1984, the Veteran was treated for right shoulder pain.  The diagnosis was inflammatory process and questionable arthritis.

The Veteran filed a claim for service connection in February 1987.  At that time, he noted arthritis of the neck, shoulders, right arm, and both knees.  When examined in March 1987, the examiner included a diagnosis of rheumatoid diathesis.  Arm motion was normal, there were no neurological changes in the arm, and neurovascular compression maneuvers were negative.  While the Veteran reported pain in his knees, the knees were not swollen and he could squat normally.  He also had good flexion and extension and deep tendon reflexes of the ankle and knees were normal.  X-rays of the knees, cervical spine, right wrist and hand were normal.  

Although the Veteran received a VA Joints examination in April 2009, only his right shoulder and elbow were examined.  There was no opinion in regard to his claim of arthritis involving other joints.  As noted above, there is an opinion of the Veteran's private orthopedist, G.A.H. relating headaches to cervical spine arthritis.  The record also contains a single-page pre-printed form on which G.A.H. opined that the Veteran has a history of degenerative joint disease that affects his cervical spine and causes C6-7 radiculopathy, which is most likely due to his work as a jet mechanic in the Navy for 20 years.  As with the other opinions of G.A.H., this opinion is entirely unexplained in terms of the service treatment records and post-service treatment records.  Nevertheless, there is a questioned diagnosis of inflammatory process in service, as well as a diagnosis of rheumatoid diathesis shortly after service.  There is also a current diagnosis of cervical spine arthritis that has been nominally related to service.  As such, a medical opinion as to nexus is necessary.


Service Connection for Left Ear Hearing Loss

The Veteran has provided credible evidence of exposure to loud sounds in service; however, symptoms of left ear hearing loss were not chronic in service.  As set out in detail above, the Veteran's hearing was consistently in the normal range when examined during service and at service separation.  When examined in May 1987, the Veteran did not have a left hear hearing loss disability for VA purposes.  Indeed, in each pure tone threshold measurement, the Veteran's hearing acuity was better in May 1987 than at service separation.  Notably, the Veteran's speech recognition ability in the left ear was 96 percent.  When examined in relation to the current claim in January 2008, the pure tone average for the right ear was 11; the pure tone average for the left ear was 16; speech recognition for the right ear was 96 percent; and speech recognition for the left ear was 72 percent.  Thus, as the speech recognition score is less than 94 percent, the definition of a disability due to hearing loss is met.  See 38 C.F.R. § 3.385.

As there is credible evidence of exposure to loud sounds in service, and as there is a current left ear hearing loss disability that may be related to such noise exposure, a medical opinion as to nexus is necessary.

All Remanded Claims

These issues present certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed cervical spine arthritis, headaches, and hypertension and his military service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the CAVC has held that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence of the Veteran's service as a mechanic aboard ships in the Navy, the current diagnoses of arthritis, hypertension, and headaches, and the private orthopedist's unexplained opinions linking the Veteran's hypertension, arthritis of the cervical spine, and headaches to his service, the Board finds that VA examinations with medical nexus opinions and explained rationales are required to determine whether the current hypertension, arthritis, and/or headaches are causally related to active service.  In addition, given the credible evidence of exposure to loud sounds in service and the current left ear hearing loss disability, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current left ear hearing loss is causally related to active service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the Veteran's reported history of serving as a mechanic aboard ships in the Navy.  For the purposes of the examination, the Veteran's service treatment records document numerous blood pressure readings, none of which is hypertensive.  The first diagnosis of hypertension appears to be in 2002.

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that hypertension is causally or etiologically related to the Veteran's active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed arthritis, to include arthritis of the cervical spine.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the Veteran's reported history of service as a mechanic in the Navy.  For the purposes of the examination, the Veteran's service treatment records document a diagnosis of inflammatory process and questionable arthritis, and the post-service treatment records show a diagnosis of rheumatoid diathesis.  The Veteran reports ongoing symptoms since service.  

The examiner should note whether the Veteran has arthritis and which joints are affected.  

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that arthritis is causally or etiologically related to the Veteran's active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  Obtain a supplemental opinion from the examiner who conducted the April 2009 VA neurological examination.  If the examiner is not available, obtain an opinion from another medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder must be made available to and reviewed by the reviewer/examiner.  

The VA reviewer/examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's headaches are causally or etiologically related to the Veteran's active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  The reviewer/examiner is advised that absolute certainty is not required.  If the examiner still finds that a conclusive (non speculative) opinion cannot be rendered, the examiner should precisely state the reasons for this, addressing what facts cannot be determined, whether all procurable and assembled data have been considered, and whether additional research, examination, or testing might facilitate a conclusive opinion. 

4.  Schedule the Veteran for a VA audiology examination to determine the nature and etiology of any left ear hearing loss.  The relevant documents in the claims file should be made available to the VA examiner.

If the Veteran is found to have a left ear hearing loss disability for VA purposes, to include on the basis of speech recognition below 94 percent, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that such hearing loss or reduced speech recognition ability is causally or etiologically related to the Veteran's active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues of service connection for arthritis, hypertension, left ear hearing loss, and headaches should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


